Title: To John Adams from Pierce Butler, 9 January 1790
From: Butler, Pierce
To: Adams, John



Sir.
New York January the 9th. 1790—

I feel very sensibly the impropriety of Your Address to me in Senate yesterday.  As it was a very indellicate departure from the line of Your Official duty, I did expect that You woud, while in the Chair, have made at least the same Apology You did out of it. Namely, that You meant me no offence. The strong desire I have of promoting and preserving harmony in that branch of the Legislature induces me to take no further notice of it at this time; but if ever any thing Similar to it takes place again, I shall in justification of my own feelings, and of the Situation in which I stand on that floor, be under a necessity of personally resenting it.
I am / Sir / Yr Humble Servant

P Butler